Order entered October 1, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00420-CR

                          YISRAYL ZADOK HAWKINS, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 401st Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 401-81177-2013

                                             ORDER
       Appellant’s September 28, 2015 second motion to extend the time to file appellant’s brief

is GRANTED. The time to file appellant’s brief is EXTENDED to October 5, 2015. If

appellant’s brief is not filed by October 5, 2015, this appeal will be abated so that the trial court

can make findings in accordance with rule of appellate procedure 38.8.


                                                       /s/    LANA MYERS
                                                              JUSTICE